Case 13-49418        Doc 65     Filed 10/30/18     Entered 10/30/18 14:44:58          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 49418
         Terrance Burnett
         Lanie Burnett
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/31/2013.

         2) The plan was confirmed on 04/21/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/21/2014, 12/15/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/01/2015.

         5) The case was Completed on 05/24/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $13,272.13.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-49418             Doc 65   Filed 10/30/18    Entered 10/30/18 14:44:58                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $88,444.46
           Less amount refunded to debtor                        $4,922.49

 NET RECEIPTS:                                                                                     $83,521.97


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,363.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $3,335.46
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $6,698.46

 Attorney fees paid and disclosed by debtor:                  $1,000.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP            Unsecured         216.00        216.39           216.39        216.39         0.00
 Azurea Jackson                    Unsecured     17,102.00     17,102.00        17,102.00      17,102.00         0.00
 Capital One Auto Finance          Secured       16,526.00     11,589.51        11,589.51      11,485.55      472.76
 Capital One Auto Finance          Secured       11,625.00     16,620.51        16,620.51      16,620.51    3,780.51
 Capital One Bank                  Unsecured         835.00        835.43           835.43        835.43         0.00
 Cbe Group                         Unsecured         216.00           NA               NA            0.00        0.00
 Cerastes LLC                      Unsecured      1,677.90       1,677.90         1,677.90      1,677.90         0.00
 Certegy                           Unsecured         100.00           NA               NA            0.00        0.00
 Chase Receivables, I              Unsecured         135.00           NA               NA            0.00        0.00
 City of Berwyn                    Secured           635.55          0.00           636.55        636.55         0.00
 Commonwealth Edison Company       Unsecured         706.00           NA               NA            0.00        0.00
 Department Stores National Bank   Unsecured      1,223.00       1,222.71         1,222.71      1,222.71         0.00
 Dept Of Education/Nelnet          Unsecured     13,013.00            NA               NA            0.00        0.00
 Gecrb/Paypal Smart Con            Unsecured         332.00           NA               NA            0.00        0.00
 Global Network                    Unsecured      2,753.00            NA               NA            0.00        0.00
 Green Tree Servicing LLC          Unsecured      8,283.13            NA               NA            0.00        0.00
 I C System Inc                    Unsecured         256.00           NA               NA            0.00        0.00
 Illinois Bell Telephone Company   Unsecured         256.00        256.53           256.53        256.53         0.00
 Midland Funding                   Unsecured         491.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates     Unsecured      1,044.00       1,014.06         1,014.06      1,014.06         0.00
 Portfolio Recovery Associates     Unsecured         698.00        661.05           661.05        661.05         0.00
 Quantum3 Group                    Unsecured      1,822.00       1,853.64         1,853.64      1,853.64         0.00
 Resurgent Capital Services        Unsecured         649.00        708.65           708.65        708.65         0.00
 Santander Consumer USA            Unsecured            NA           0.00         6,513.57      6,513.57         0.00
 Santander Consumer USA            Secured        9,375.00     11,125.00          9,375.00      9,375.00      249.37
 United States Dept Of Education   Unsecured     13,629.00     28,089.42        28,089.42            0.00        0.00
 Wells Fargo Bank                  Secured      140,716.00    135,759.87       135,759.87            0.00        0.00
 Wells Fargo Bank                  Secured        8,000.00       9,211.71         9,211.71      2,141.33         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-49418        Doc 65      Filed 10/30/18     Entered 10/30/18 14:44:58             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $135,759.87              $0.00               $0.00
       Mortgage Arrearage                                 $9,211.71          $2,141.33               $0.00
       Debt Secured by Vehicle                           $37,585.02         $37,481.06           $4,502.64
       All Other Secured                                    $636.55            $636.55               $0.00
 TOTAL SECURED:                                         $183,193.15         $40,258.94           $4,502.64

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $60,151.35         $32,061.93              $0.00


 Disbursements:

         Expenses of Administration                             $6,698.46
         Disbursements to Creditors                            $76,823.51

 TOTAL DISBURSEMENTS :                                                                     $83,521.97


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
